DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 06, 2022 has been entered.
 

Response to Arguments
            Applicant's arguments and amendments received 06/06/2022 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see argument pages 10-13]. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzler et al. US 2009/0135133 further in view of Dolim et al. US 2014/0313295.

In regarding to claim 1, Kunzler discloses an information processing device comprising: a displacement information acquisition unit (see fig. 2 device under control 260) configured to acquire displacement information that corresponds to 3-dimensional displacement of a predetermined portion of a predetermined object that a user mounts based on a body motion of the user and positional information of the predetermined portion (see control system 200 may include a pelvis angle sensor 242 to estimate the angle of the operator's 210 pelvis in a frontal plane (as indicated by arrow 243). The pelvis angle sensor 242 may measure the angle between the left and right seats 222L/R using an angle sensor such as a potentiometer or rotary optical encoder linked to the left and right seats 222L/R..--paragraphs 0021, 0026-0028); and an output control unit configured to: perform control such that an output unit performs one or more predetermined outputs based on the acquired displacement information (see The torso angle sensor 242 may use one or more potentiometers, accelerometers, gyros, linear differential transformers, optical sensors, acoustic sensors, or other sensors to estimate the angles of the operator's torso on one, two or three axis..—paragraphs 0026-0028), wherein the one or more predetermined outputs include display of a video (see paragraphs 0018, 0031); 

However, Kunzler fails to explicitly teach, but Dolim teaches estimate a head position of the user based on the acquired displacement information (see adjustment of the camera POV may be based on a non-linear mapping between changes, or rates of change, of the camera POV and displacements, or rates of displacement, of user head position and rotations, or rates of rotation, of user head angle (i.e., orientation), with respect to, or relative to, the reference POV. In other words, the camera POV used to render the 3D stereoscopic scene may be adjusted non-linearly with respect to movements, or rates of movements, of the user's head with respect to a reference POV…--paragraphs 0091, 0102); and control a display position of the displayed video based on the acquired displacement information and the head position of the user (see adjustment of the camera POV may be based on a non-linear mapping between changes, or rates of change, of the camera POV and displacements, or rates of displacement, of user head position and rotations, or rates of rotation, of user head angle (i.e., orientation), with respect to, or relative to, the reference POV. In other words, the camera POV used to render the 3D stereoscopic scene may be adjusted non-linearly with respect to movements, or rates of movements, of the user's head with respect to a reference POV…--paragraphs 0091, 0102).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to the claimed invention to combine within the system of Dolim in order control a display position of the displayed video based on the acquired displacement information, as such a video display system by suppressing variations of a video image display position and improves viewing comfort.

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-25 and 26 as presented blow. 

In regarding to claim 2, Kunzler and Dolim discloses an information processing device according to claim 1, further Kunzler discloses wherein the predetermined object is an object on which the user is able to sit (see a seat 220 with a 3-D motion interface..—paragraph 0021 and fig. 2), and the body motion of the user includes an inclination motion of an upper half of the body of a user (see a ball 234 may be free to rotate within the bushing/retainer 232. A shaft 236 may be attached to the upper back support 228. The shaft 236 may be free to move linearly through a bushing within the ball 234. The shaft 236 may move through the ball 234 when, for example, the operator 210 leans forward and backward. The telescoping ball and socket joint 230 may include soft or hard stops (not shown) to limit the rotation of the ball 234 and to limit the linear motion of the shaft 236. The telescoping ball and socket joint 230 may also include springs and/or damping mechanisms affecting either or both the rotational or linear motion..—paragraphs 0024, 0026-0028).  

In regarding to claim 3, Kunzler and Dolim discloses an information processing device according to claim 2, further Kunzler discloses wherein the predetermined object has a seatback, the displacement information corresponds to a change in a position of the seatback in at least one of front and rear directions, right and left directions, or upward and downward directions (see the upper back support 228 may be movably coupled to the lower back support 226 by a telescoping ball-and-socket joint 230. The telescoping ball-and-socket joint may include a bushing/retainer 232 attached to the lower back support 226. A ball 234 may be free to rotate within the bushing/retainer 232. A shaft 236 may be attached to the upper back support 228. The shaft 236 may be free to move linearly through a bushing within the ball 234. The shaft 236 may move through the ball 234 when, for example, the operator 210 leans forward and backward..--paragraphs 0024, 0026-0028).  

In regarding to claim 4, Kunzler and Dolim discloses an information processing device according to claim 3, further Kunzler discloses wherein the displacement information further corresponds to a tilting angle of the seatback in the front and rear directions (see suspension systems 224L/R may allow independent vertical motion of the left and right seats 222L/R, such that the operator's 210 pelvis may tilt with respect to the base 225, as indicated by arrow 243..—paragraphs 0021, 0026-0028).

In regarding to claim 5, Kunzler and Dolim discloses an information processing device according to claim 4, further Kunzler discloses wherein the displacement information acquisition unit is further configured to acquire a first tilting angle and a second tilting angle greater than the first tilting angle as the displacement information (see paragraphs 0021,0026-0028), wherein the one or more predetermined outputs further include a first output and a second output different from the first output, and the output control unit is further configured to perform control such that the output unit performs the first output in a case where the seatback has the first tilting angle, and the second output in a case where the seatback has the second tilting angle (see the pelvis angle sensor may measure the vertical positions of the left and right seats 222L/R using a linear differential transformer, a linear optical encoder, or other position sensors and estimate the angle of the operator's pelvis from the difference in the vertical positions of the left and right seats 222L/R. The pelvis angle sensor 242 may use one or more accelerometers, gyros, linear differential transformers, optical sensors, acoustic sensors, or other sensors to estimate the operator' pelvis angle 243..—paragraphs 0026-0028).

In regarding to claim 6, Kunzler and Dolim discloses an information processing device according to claim 3, further Kunzler discloses wherein the displacement information further corresponds to a tilting angle per predetermined time of the seatback (see paragraphs 0021, 0026-0028).  

In regarding to claim 7, Kunzler and Dolim discloses an information processing device according to claim 3, further Kunzler discloses wherein the displacement information further corresponds to a tilting angle acceleration of the seatback, the one or more predetermined outputs further include a third output, and the output control unit is further configured to perform control such that the output unit performs the third output in a case where the tilting angle acceleration is equal to or greater than a predetermined threshold (see paragraphs 0021, 0026-0028).  

In regarding to claim 8, Kunzler and Dolim discloses an information processing device according to claim 2, further Kunzler discloses wherein the displacement information corresponds to a change in a position in at least one of front and rear directions, right and left directions, or upward and downward directions of a seat of the predetermined object (see a ball 234 may be free to rotate within the bushing/retainer 232. A shaft 236 may be attached to the upper back support 228. The shaft 236 may be free to move linearly through a bushing within the ball 234. The shaft 236 may move through the ball 234 when, for example, the operator 210 leans forward and backward. The telescoping ball and socket joint 230 may include soft or hard stops (not shown) to limit the rotation of the ball 234 and to limit the linear motion of the shaft 236. The telescoping ball and socket joint 230 may also include springs and/or damping mechanisms affecting either or both the rotational or linear motion..—paragraphs 0024, 0026-0028).

In regarding to claim 9, Kunzler and Dolim discloses an information processing device according to claim 2, further Dolim discloses wherein the displacement information corresponds to a change in a position in at least one of front and rear directions, right and left directions, or upward and downward directions of an armrest of the predetermined object (see user head POV may be tracked. Tracking the user's head POV may monitor user head positional displacements and user head angular rotations relative to the reference POV..—paragraphs 0018-0020).

In regarding to claim 11, Kunzler and Dolim discloses an information processing device according to claim 10, further Dolim discloses wherein the output control unit is further configured to control a brightness of the video based on a tilting angle in right and left directions of the predetermined object (see paragraphs 0074).
In regarding to claim 10, Kunzler and Dolim discloses an information processing device according to claim 2, further Kunzler discloses wherein the output unit includes a display unit that is configured to display the video (see paragraphs 0031).  
In regarding to claim 12, Kunzler and Dolim discloses an information processing device according to claim 10, further Dolim discloses wherein the output control unit is further configured to control a parallax of the video based on a tilting angle in right and left directions of the predetermined object (paragraphs 0072, 0092, 0094-0095).
In regarding to claim 13, Kunzler and Dolim discloses an information processing device according to claim 10, further Dolim discloses wherein the output control unit is further configured to control a transition direction of the video based on a tilting angle in right and left directions of the predetermined object (paragraphs 0072, 0092, 0094-0095).

In regarding to claim 14, Kunzler and Dolim discloses an information processing device according to claim 10, further Kunzler discloses wherein the output control unit is further configured to cause an effect image based on an audio signal to be displayed (paragraph 0044, 0048).
In regarding to claim 15, Kunzler and Dolim discloses an information processing device according to claim 14, further Kunzler discloses wherein the output control unit is further configured to cause the effect image to be changed based on an analysis result of the audio signal (paragraph 0044, 0048).  

In regarding to claim 16, Kunzler and Dolim discloses an information processing device according to claim 14, further Kunzler discloses wherein the effect image includes a particle displayed so that a relative length extends as the particle is closer to a vicinity of an outer edge of the display unit (paragraph 0044, 0048).    

In regarding to claim 17, Kunzler and Dolim discloses information processing device according to claim 14, further Kunzler discloses wherein the effect image includes a plurality of particle group layers which overlaps in a depth direction in a virtual space and moves away from or toward each other in the depth direction in the virtual space based on a change in the audio signal (paragraph 0044, 0048).    

In regarding to claim 18, Kunzler and Dolim discloses an information processing device according to claim 1, further Kunzler discloses wherein the displacement information corresponds to a change in a position in at least one of front and rear directions, right and left directions, or upward and downward directions of an upper surface of the predetermined object (see pelvis angle sensor may measure the vertical positions of the left and right seats 222L/R using a linear differential transformer, a linear optical encoder, or other position sensors and estimate the angle of the operator's pelvis from the difference in the vertical positions of the left and right seats 222L/R..-- paragraphs 0026-0028).  

In regarding to claim 19, Kunzler and Dolim discloses an information processing device according to claim 18, further Kunzler discloses wherein the output unit includes a display unit that is installed above the predetermined object and is configured to display the video (paragraphs 0021, 0026-0028), further Dolim discloses and the output control unit is further configured to; estimate a front direction of the user based on the acquired displacement  information; and Page 6 of 14Application No. 16/348,846 Reply to Office Action of March 14, 2022 and Advisory Action of May 19, 2022control the video based on at least one of the front direction of the user or the head position of the user (paragraphs 0091, 0102).  
In regarding to claim 21, Kunzler and Dolim discloses an information processing device according to claim 1, wherein the output control unit is further configured to; estimate a front direction of the user based on the acquired displacement information (paragraphs 0091, 0102); and control a direction of the video based on at least one of the estimated front direction of the user or the estimated head position of the user (paragraphs 0091, 0102).

In regarding to claim 22, Kunzler and Hatori discloses an information processing device according to claim 5, further Kunzler discloses wherein the one or more predetermined output further include a fourth output different from both the first output and the second output, the displacement information further corresponds to vibration or oscillation of the predetermined portion, and the output control unit is further configured to perform control such that the output unit performs the fourth output based on the vibration or the oscillation (see paragraphs 0018).  
In regarding to claim 23, Kunzler and Hatori discloses an information processing device according to claim 1, further Kunzler discloses wherein the output unit includes a speaker is configured to output outputs an audio sound and the speaker is installed so that a straight line facing in a vibration direction of the speaker crosses the face of the user (see audio transducer 467 may be one of more loudspeakers or headphones..—paragraphs 0044).  

In regarding to claim 24, Kunzler and Hatori discloses an information processing device according to claim 23, further Kunzler discloses wherein the straight line facing in the vibration direction of the speaker is not obstructed between the speaker and the face of the user (see paragraph 0044).

Claims 25-26 list all similar elements of claim 1, but in method and a non-transitory computer-readable medium form rather than device form.  Therefore, the supporting rationale of the rejection to claim 1applies equally as well to claims 25-26.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/            Examiner, Art Unit 2481